In an action to recover damages for legal malpractice, defendant appeals from an order of the Supreme Court, Dutchess County (Green, J.), dated November 7, 1984, which denied his motion for an order of preclusion based upon plaintiffs failure to respond to his demand for a bill of particulars, on condition that plaintiff comply with the demand within 30 days after service upon her of a copy of the order.
Order modified, by adding a provision that plaintiff’s attorneys personally pay $250 to defendant. As so modified, order affirmed, without costs or disbursements. Plaintiff’s attorneys’ time to pay the $250 and serve the bill of particulars is extended until 30 days after service upon them of a copy of the order to be made hereon, with notice of entry. If the conditions are not complied with, order reversed, with costs, and motion for an order of preclusion granted unconditionally.
In light of the unexcused failure to comply in a timely manner with defendant’s demand for a bill of particulars, an appropriate sanction has been imposed. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.